Title: To Thomas Jefferson from John Coles, 7 May 1804
From: Coles, John
To: Jefferson, Thomas


          
            Dear Sir 
            Enniscorthy May 7th 1804.
          
          It had been so long since the Cherry was sawed and put away, that I could give you but a very imperfect account of the quantity now on hand, I have had it examined and find as you will see below
          I am with esteem Yrs.
          
            John: Coles.
          
          
            8 plank 10 feet long 14 by 1¼ Inch.
            5 pieces. 9 feet long 12. by 3½ Inches
          
        